OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of rape; punishment was assessed at twenty years.
This is a companion case to Roddy v. State, Tex.Cr.App., 494 S.W.2d 174 (This day decided).
*177Appellant alleges three grounds of error. They all concern the admission into evidence of State’s Exhibit No. 1, being the notes of a physician who examined the prosecutrix on the occasion in question but did not testify. Dr. Mary Jane Kelly testified at the trial concerning the results of a physical examination of the prosecutrix on the date in question and used a part of the hospital records (the notes that had been prepared by the examining doctor) to so testify.
The arguments submitted under these three grounds of error were discussed and found to be without merit in Roddy v. State, supra, to which reference is herein made for disposition of the grounds of error in this case.
The three grounds of error alleged herein are overruled.
There being no reversible error, the judgment is affirmed.